Case 2:18-cv-00179-Z-BR Document 103 Filed 08/28/20                Page 1 of 13 PageID 525



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                AMARILLO DIVISION

WERNER KARL HEGEMANN,                          )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )     CASE NO. 2:18-CV-00179-D-BR
                                               )
M&M AMERICAN, INC.,                            )
                                               )
       Defendant.                              )

           DEFENDANT’S OBJECTIONS TO EXHIBITS AND DESIGNATED
              VIDEOTAPED DEPOSITION TESTIMONY DISCLOSED
                 IN PLAINTIFF’S RULE 26(a)(3) DISCLOSURES

TO:    Plaintiff, by service upon his attorneys of record, Mr. Richard Bowen, Law Office of
       Richard K. Bowen, P. O. Box 119, Springfield, VT 05156 and Mr. Warren Armstrong,
       11551 Forest Central Drive, Forest Central II, Suite 300, Dallas, TX 75243

        Defendant makes the following objections pursuant to Rule 26(a)(3) to the following
exhibits and designated videotaped deposition testimony:

Plaintiff’s Exhibits     Description                     Objection

PX-001                 Police report – Texas       No objection.
                       Department of
                       Transportation
PX-002                 Defendant Ratavius          No objection.
                       Dandre Buchanan’s
                       driver’s license
                       (M&M00038)
Photographs
PX-003                 11 property damage          No objection.
                       photographs (produced by
                       plaintiff)
PX-004                 8 property damage           No objection.
                       photographs (M&M00002
                       and M&M00004-00010)
Medical/Billing
Diagnostic Imaging
Records
PX-005                 Summary of Medical          Objection. Hearsay, Rule 802, Federal Rules
                       Expenses (paid and          of Evidence.



DEFENDANT’S OBJECTIONS TO EXHIBITS AND DESIGNATED VIDEOTAPED
DEPOSITION TESTIMONY DISCLOSED IN PLAINTIFF’S RULE 26(a)(3) DISCLOSURES              Page 1
Case 2:18-cv-00179-Z-BR Document 103 Filed 08/28/20               Page 2 of 13 PageID 526



                      outstanding)
PX-006                Pertinent medical records   Objection. Hearsay, Rule 802, Federal Rules
                                                  of Evidence.
PX-007                Billing records from Vega   No objection.
                      Volunteer Fire & Rescue
                      4/24/16
PX-008                Medical records from Vega   No objection.
                      Volunteer Fire & Rescue
                      4/24/16
PX-009                Billing records from        No objection.
                      Putney Family Healthcare
                      4/24/16-11/27/18
PX-010                Medical records from        No objection.
                      Putney Family Healthcare
                      4/24/16-4/27/17
PX-011                Billing records from        No objection.
                      Brattleboro Memorial
                      Hospital 04/24/16 –
                      11/27/18
PX-012                Billing records from        Defendant objects to this exhibit as it has not
                      Brattleboro Memorial        yet been provided to Defendant. Once it has
                      Hospital 11/27/18 –         been produced, Defendant may or may not
                      08/28/19                    have an objection to the exhibit.
PX-013                Medical records from        No objection.
                      Brattleboro Memorial
                      Hospital 06/15/16 –
                      04/26/18
PX-014                Medical records from        No objection.
                      Brattleboro Memorial
                      Hospital 04/26/18 –
                      07/29/19
PX-015                Diagnostic Imaging Films    No objection.
                      from Brattleboro Memorial
                      Hospital 01/02/18 –
                      04/26/18
PX-016                Diagnostic Imaging Films    Defendant objects on the basis that this
                      from Brattleboro Memorial   exhibit is duplicative of Plaintiff’s Exhibit
                      Hospital 04/26/18           PX-015.
PX-017                Billing records form        No objection.
                      Northwest Texas
                      Healthcare System
                      04/25/16 – 04/27/16
PX-018                Medical records form        No objection.
                      Northwest Texas
                      Healthcare System
                      04/25/16 – 04/27/16



DEFENDANT’S OBJECTIONS TO EXHIBITS AND DESIGNATED VIDEOTAPED
DEPOSITION TESTIMONY DISCLOSED IN PLAINTIFF’S RULE 26(a)(3) DISCLOSURES                  Page 2
Case 2:18-cv-00179-Z-BR Document 103 Filed 08/28/20                Page 3 of 13 PageID 527



PX-019                Diagnostic Imaging Films     No objection.
                      from Northwest Texas
                      Healthcare System
                      04/25/16 – 04/27/16
PX-020                Billing records from Maple   No objection.
                      Valley Physical Therapy
                      07/04/16 – 09/02/16
PX-021                Medical records from         No objection.
                      Maple Valley Physical
                      Therapy 07/04/16 –
                      09/02/16
PX-022                Billing records from         No objection.
                      Dartmouth-Hitchcock
                      Medical Center 06/15/16 –
                      12/24/18
PX-023                Billing records from         No objection.
                      Dartmouth-Hitchcock
                      Medical Center 12/25/18 –
                      07/19/19
PX-024                Medical records from         Defendant objects on the basis that this
                      Dartmouth-Hitchcock          exhibit along with exhibits PX-025 & PX-
                      Medical Center 08/30/16 –    026 are not the complete medical record as it
                      12/24/18                     excludes records from 04/24/16 – 02/04/19.
                                                   Defendant will withdraw this objection when
                                                   the Plaintiff represents that he will use the
                                                   entire medical record from Dartmouth-
                                                   Hitchcock Medical Center.
PX-025                Medical records from         Defendant objects on the basis that this
                      Dartmouth-Hitchcock          exhibit along with exhibits PX-024 & PX-
                      Medical Center 12/24/18 –    026 are not the complete medical record as it
                      06/03/19                     excludes records from 04/24/16 – 02/04/19.
                                                   Defendant will withdraw this objection when
                                                   the Plaintiff represents that he will use the
                                                   entire medical record from Dartmouth-
                                                   Hitchcock Medical Center.
PX-026                Medical records from         Defendant objects on the basis that this
                      Dartmouth-Hitchcock          exhibit along with exhibits PX-024 & PX-
                      Medical Center 03/04/19 –    025 are not the complete medical record as it
                      06/13/19                     excludes records from 04/24/16 – 02/04/19.
                                                   Defendant will withdraw this objection when
                                                   the Plaintiff represents that he will use the
                                                   entire medical record from Dartmouth-
                                                   Hitchcock Medical Center.
PX-027                Diagnostic Imaging Films     Defendant objects on the basis that this
                      from Dartmouth Hitchcock     exhibit along with exhibit PX-028 are not the
                      Medical Center 12/19/18 –    complete medical record as it excludes



DEFENDANT’S OBJECTIONS TO EXHIBITS AND DESIGNATED VIDEOTAPED
DEPOSITION TESTIMONY DISCLOSED IN PLAINTIFF’S RULE 26(a)(3) DISCLOSURES                Page 3
Case 2:18-cv-00179-Z-BR Document 103 Filed 08/28/20                Page 4 of 13 PageID 528



                      12/24/18                     records from 04/24/16 – 02/04/19.
                                                   Defendant will withdraw this objection when
                                                   the Plaintiff represents that he will use the
                                                   entire medical record from Dartmouth-
                                                   Hitchcock Medical Center.
PX-028                Diagnostic Imaging Films     Defendant objects on the basis that this
                      from Dartmouth Hitchcock     exhibit along with exhibit PX-027 are not the
                      Medical Center 12/19/18 –    complete medical record as it excludes
                      12/24/18                     records from 04/24/16 – 02/04/19.
                                                   Defendant will withdraw this objection when
                                                   the Plaintiff represents that he will use the
                                                   entire medical record from Dartmouth-
                                                   Hitchcock Medical Center.
PX-029                Billing records from         No objection.
                      Doctors Professional
                      Services 05/13/17 –
                      06/30/18
PX-030                Medical records from         No objection.
                      Doctors Professional
                      Services 05/13/17 –
                      06/30/18
PX-031                Medical records from         No objection.
                      Doctors Professional
                      Services 07/13/18 –
                      09/25/19
PX-032                Billing records from         No objection.
                      Psychiatry and Behavioral
                      Health at Lebanon
                      03/14/19
PX-033                Medical records from         No objection.
                      Psychiatry and Behavioral
                      Health at Lebanon
                      03/14/19
PX-034                Diagnostic Imaging Films     No objection.
                      from Behavioral Health at
                      Lebanon 04/24/16 –
                      12/19/18
Plaintiff’s Life
Care Plan/Expert
Material
PX-035                Preliminary Rehabilitation   Objection. Hearsay, Rule 802, Federal Rules
                      Evaluation and Plan of       of Evidence.
                      Rodney Isom, PhD, CRC
PX-036                Preliminary Life Care Plan   Objection. Hearsay, Rule 802, Federal Rules
                      of Rodney Isom, PhD,         of Evidence.
                      CRC



DEFENDANT’S OBJECTIONS TO EXHIBITS AND DESIGNATED VIDEOTAPED
DEPOSITION TESTIMONY DISCLOSED IN PLAINTIFF’S RULE 26(a)(3) DISCLOSURES                Page 4
Case 2:18-cv-00179-Z-BR Document 103 Filed 08/28/20               Page 5 of 13 PageID 529



PX-037                Curriculum Vitae of           Objection. Hearsay, Rule 802, Federal Rules
                      Rodney Isom, PhD, CRC         of Evidence.
Deposition Exhibits
PX-038                Exhibit 2 to the 04/24/20     Objection. Hearsay, Rule 802, Federal Rules
                      deposition of Charles Batt,   of Evidence.
                      MD(CV)
PX-039                Exhibit 3 to the 4/24/20      Objection. Hearsay, Rule 802, Federal Rules
                      deposition of Charles Batt,   of Evidence.
                      MD (Psychiatric
                      Evaluation, 05/26/17 –
                      06/20/17)
PX-040                Exhibit 4 to the 04/24/20     Defendant objects to Exhibit 4 attached to the
                      deposition of Charles Batt,   deposition of Dr. Batt. It purports to be his
                      MD (BATT00033 –               medical record but also contains his report
                      00126)                        generated for litigation purposes. Defendant
                                                    has no objection to the handwritten notes but
                                                    does object to the typewritten report.
PX-041                Exhibit 5 to the 4/24/20      No objection except for Bates Nos.
                      deposition of Charles Batt,   BATT00157, BATT00159, BATT00161,
                      MD (BATT00127 –               BATT00163, BATT00165, BATT00169 and
                      00172)                        BATT00171, as the same constitutes a report
                                                    in the guise of a medical record and is
                                                    hearsay pursuant to Rule 802, Federal Rules
                                                    of Evidence.
PX-042                Exhibit 6 to the 4/24/20      Objection. Hearsay, Rule 802, Federal Rules
                      deposition of Charles Batt,   of Evidence.
                      MD (BATT00173 - 00174)
PX-043                Exhibit 7 to the 4/24/20      Objection. Hearsay, Rule 802, Federal Rules
                      deposition of Charles Batt,   of Evidence.
                      MD (BATT00017 - 00176)
PX-044                Exhibit 8 to the 4/24/20      Objection. Hearsay, Rule 802, Federal Rules
                      deposition of Charles Batt,   of Evidence.
                      MD (BATT00177 - 00178)
PX-045                Exhibit 9 to the 4/24/20      Objection. Hearsay, Rule 802, Federal Rules
                      deposition of Charles Batt,   of Evidence.
                      MD (Rehabilitation and
                      Life Care Plan, Dr. Burke)
PX-046                Exhibit 11 to the 4/24/20     Objection. Hearsay, Rule 802, Federal Rules
                      deposition of Charles Batt,   of Evidence.
                      MD (Correspondence with
                      Dr. Batt)
PX-047                Exhibit 12 to the 4/24/20     Objection. Hearsay, Rule 802 Federal Rules
                      deposition of Charles Batt,   of Evidence. Objection, there is no predicate
                      MD (Articles provided by      in the record that the article is a reliable
                      Batt)                         authority. Furthermore, Defendant objects to
                                                    the document being admitted into evidence



DEFENDANT’S OBJECTIONS TO EXHIBITS AND DESIGNATED VIDEOTAPED
DEPOSITION TESTIMONY DISCLOSED IN PLAINTIFF’S RULE 26(a)(3) DISCLOSURES                  Page 5
Case 2:18-cv-00179-Z-BR Document 103 Filed 08/28/20               Page 6 of 13 PageID 530



                                                    under Rule 803 (18) (B) of the Federal Rules
                                                    of Evidence.
PX-048                Exhibit 13 to the 4/24/20     Objection. Hearsay, Rule 802, Federal Rules
                      deposition of Charles Batt,   of Evidence.
                      MD (Billing Statements)
PX-049                Exhibit 14 to the 4/24/20     Objection, Hearsay. Rule 802, Federal Rules
                      deposition of Charles Batt,   of Evidence. Defendant objects as there is no
                      MD (List of Testimony         Exhibit 14 attached to Dr. Batt’s deposition.
                      given by Dr. Batt)
PX-050                Exhibit 15 to the 4/24/20     Objection. Hearsay, Rule 802, Federal Rules
                      deposition of Charles Batt,   of Evidence.
                      MD (Visual Aid)
PX-051                Exhibit 16 to the 4/24/20     Objection. Hearsay, Rule 802, Federal Rules
                      deposition of Charles Batt,   of Evidence.
                      MD (Life Care Plan of Dr.
                      Isom)
PX-052                Exhibit 17 to the 4/24/20     Objection. Hearsay, Rule 802, Federal Rules
                      deposition of Charles Batt,   of Evidence.
                      MD (Psychiatric
                      Evaluation with
                      Addendum)
PX-053                Exhibit 18 to the 4/24/20     Objection. Hearsay, Rule 802 Federal Rules
                      deposition of Charles Batt,   of Evidence. Objection, there is no predicate
                      MD (Transcranial              in the record that the article is a reliable
                      Magnetic Stimulation          authority. Furthermore, Defendant objects to
                      Articles)                     the document being admitted into evidence
                                                    under Rule 803 (18) (B) of the Federal Rules
                                                    of Evidence.
PX-054                Exhibit 19 to the 4/24/20     Objection. Hearsay, Rule 802, Federal Rules
                      deposition of Charles Batt,   of Evidence.
                      MD (Medical records
                      excluding Northwest
                      Texas)
PX-055                Exhibit 2 to the 9/26/19      Objection. Hearsay, Rule 802, Federal Rules
                      deposition of Ingeborg        of Evidence.
                      Clark (Notes)
PX-056                Exhibit 3 to the 9/26/19      Objection. Hearsay, Rule 802, Federal Rules
                      deposition of Ingeborg        of Evidence.
                      Clark (Calendar Dates)
PX-057                Exhibit 3A to the 9/26/19     Objection. Hearsay, Rule 802, Federal Rules
                      deposition of Ingeborg        of Evidence.
                      Clark (Calendar Dates)
PX-058                Exhibit 4 to the 9/26/19      Objection. Hearsay, Rule 802, Federal Rules
                      deposition of Ingeborg        of Evidence.
                      Clark (Notes/Emails)
PX-059                Exhibit 5 to the 9/26/19      Objection. Hearsay, Rule 802, Federal Rules



DEFENDANT’S OBJECTIONS TO EXHIBITS AND DESIGNATED VIDEOTAPED
DEPOSITION TESTIMONY DISCLOSED IN PLAINTIFF’S RULE 26(a)(3) DISCLOSURES                 Page 6
Case 2:18-cv-00179-Z-BR Document 103 Filed 08/28/20               Page 7 of 13 PageID 531



                      deposition of Ingeborg      of Evidence.
                      Clark (Notes/Emails)
PX-060                Exhibit 2 to the 07/23/19   No objection.
                      Deposition of Werner Karl
                      Hegemann (12 photos)
PX-061                Exhibit 2 to the 08/04/20   Objection. Hearsay, Rule 802, Federal Rules
                      deposition of Rodney        of Evidence.
                      Isom, PhD, CRC
PX-062                Exhibit 3 to the 08/03/20   No objection.
                      deposition of Raymond
                      Martin, MD
                      (Correspondence)
PX-063                Exhibit 4 to the 08/03/20   No objection.
                      deposition of Raymond
                      Martin, MD (Invoices)
PX-064                Exhibit 5 to the 08/03/20   Objection. Hearsay, Rule 802, Federal Rules
                      deposition of Raymond       of Evidence.
                      Martin, MD (Trial
                      Testimony List)
PX-065                Exhibit 6 to the 08/03/20   Objection. Hearsay, Rule 802 Federal Rules
                      deposition of Raymond       of Evidence. Objection, there is no predicate
                      Martin, MD (Martin          in the record that the article is a reliable
                      Article 1)                  authority. Furthermore, Defendant objects to
                                                  the document being admitted into evidence
                                                  under Rule 803 (18) (B) of the Federal Rules
                                                  of Evidence.
PX-066                Exhibit 7 to the 08/03/20   Objection. Hearsay, Rule 802 Federal Rules
                      deposition of Raymond       of Evidence. Objection, there is no predicate
                      Martin, MD (Martin          in the record that the article is a reliable
                      Article 2)                  authority. Furthermore, Defendant objects to
                                                  the document being admitted into evidence
                                                  under Rule 803 (18) (B) of the Federal Rules
                                                  of Evidence.
PX-067                Exhibit 8 to the 08/03/20   Objection. Hearsay, Rule 802 Federal Rules
                      deposition of Raymond       of Evidence. Objection, there is no predicate
                      Martin, MD (Mild            in the record that the article is a reliable
                      Traumatic Brain Injury)     authority. Furthermore, Defendant objects to
                                                  the document being admitted into evidence
                                                  under Rule 803 (18) (B) of the Federal Rules
                                                  of Evidence.
PX-068                Exhibit 9 to the 08/03/20   Objection. Hearsay, Rule 802 Federal Rules
                      deposition of Raymond       of Evidence. Objection, there is no predicate
                      Martin, MD (Outcome of      in the record that the article is a reliable
                      mTBI and cmTBI)             authority. Furthermore, Defendant objects to
                                                  the document being admitted into evidence
                                                  under Rule 803 (18) (B) of the Federal Rules



DEFENDANT’S OBJECTIONS TO EXHIBITS AND DESIGNATED VIDEOTAPED
DEPOSITION TESTIMONY DISCLOSED IN PLAINTIFF’S RULE 26(a)(3) DISCLOSURES               Page 7
Case 2:18-cv-00179-Z-BR Document 103 Filed 08/28/20                Page 8 of 13 PageID 532



                                                   of Evidence.
PX-069                Exhibit 10 to the 08/03/20   Objection. Hearsay, Rule 802 Federal Rules
                      deposition of Raymond        of Evidence. Objection, there is no predicate
                      Martin, MD (Mood             in the record that the article is a reliable
                      Disorders After TBI)         authority. Furthermore, Defendant objects to
                                                   the document being admitted into evidence
                                                   under Rule 803 (18) (B) of the Federal Rules
                                                   of Evidence.
PX-070                Exhibit 11 to the 08/03/20   Objection. Hearsay, Rule 802 Federal Rules
                      deposition of Raymond        of Evidence. Objection, there is no predicate
                      Martin, MD (rTMS Does        in the record that the article is a reliable
                      Not Improve Cognitive        authority. Furthermore, Defendant objects to
                      Function in TBI)             the document being admitted into evidence
                                                   under Rule 803 (18) (B) of the Federal Rules
                                                   of Evidence.
PX-071                Exhibit 12 to the 08/03/20   No objection.
                      deposition of Raymond
                      Martin, MD (M&M’s 4th
                      Supplemental 26(a)(2)
                      Disclosures)
PX-072                Exhibit 13 to the 08/03/20   Objection. Hearsay, Rule 802, Federal Rules
                      deposition of Raymond        of Evidence.
                      Martin, MD (CV)
PX-073                Exhibit 14 to the 08/03/20   Objection. Hearsay, Rule 802, Federal Rules
                      deposition of Raymond        of Evidence.
                      Martin, MD (Martin
                      Report 1)
PX-074                Exhibit 15 to the 08/03/20   Objection. Hearsay, Rule 802, Federal Rules
                      deposition of Raymond        of Evidence.
                      Martin, MD (Martin
                      Report 2)
PX-075                Exhibit 16 to the 08/03/20   Objection. Hearsay, Rule 802, Federal Rules
                      deposition of Raymond        of Evidence.
                      Martin, MD (Rodney
                      Isom’s Life Care Plan)
PX-076                Exhibit 2 to the 04/29/19    No objection.
                      deposition of Robert Roth,
                      PhD (CV)
PX-077                Exhibit 3 to the 04/29/19    No objection.
                      deposition of Robert Roth,
                      PhD (03/14/19
                      Neuropsychological
                      Evaluation)
PX-078                Exhibit 2 to the 07/31/20    No objection.
                      deposition of Steven C.
                      Schneider, PhD (CV)



DEFENDANT’S OBJECTIONS TO EXHIBITS AND DESIGNATED VIDEOTAPED
DEPOSITION TESTIMONY DISCLOSED IN PLAINTIFF’S RULE 26(a)(3) DISCLOSURES                Page 8
Case 2:18-cv-00179-Z-BR Document 103 Filed 08/28/20                Page 9 of 13 PageID 533



PX-079                Exhibit 3 to the 07/31/20    No objection.
                      deposition of Steven C.
                      Schneider, PhD
                      (Correspondence)
PX-080                Exhibit 4 to the 07/31/20    No objection.
                      deposition of Steven C.
                      Schneider, PhD (Invoices)
PX-081                Exhibit 5 to the 07/31/20    Objection. Hearsay, Rule 802, Federal Rules
                      deposition of Steven C.      of Evidence.
                      Schneider, PhD (05/17/19
                      Report)
PX-082                Exhibit 6 to the 07/31/20    Objection. Hearsay, Rule 802, Federal Rules
                      deposition of Steven C.      of Evidence.
                      Schneider, PhD (07/16/20
                      Report)
PX-083                Exhibit 7 to the 07/31/20    No objection.
                      deposition of Steven C.
                      Schneider, PhD (Robert
                      Roth’s Report)
PX-084                Exhibit 8 to the 07/31/20    Objection. Hearsay, Rule 802, Federal Rules
                      deposition of Steven C.      of Evidence.
                      Schneider, PhD (Rodney
                      Isom’s Report)
PX-085                Exhibit 9 to the 07/31/20    Objection. Hearsay, Rule 802, Federal Rules
                      deposition of Steven C.      of Evidence.
                      Schneider, PhD (Rodney
                      Isom’s Life Care Plan)
PX-086                Exhibit 10 to the 07/31/20   No objection.
                      deposition of Steven C.
                      Schneider, PhD (Invoice)
PX-087                Exhibit 1 to the 11/05/19    Objection. Hearsay, Rule 802, Federal Rules
                      deposition of Vijay          of Evidence.
                      Thadani, MD (CV)
PX-088                Exhibit 2 to the 11/05/19    No objection.
                      deposition of Vijay
                      Thadani, MD (Hegemann
                      Report)
PX-089                Exhibit 3 to the 11/05/19    No objection.
                      deposition of Vijay
                      Thadani, MD (CT Reports)
PX-090                Exhibit 4 to the 11/05/19    Objection, Hearsay. Rule 802, Federal Rules
                      deposition of Vijay          of Evidence.
                      Thadani, MD (Medical         For use as a demonstrative only - no
                      Visual)                      objection.
PX-091                Exhibit 5 to the 11/05/19    No objection
                      deposition of Vijay



DEFENDANT’S OBJECTIONS TO EXHIBITS AND DESIGNATED VIDEOTAPED
DEPOSITION TESTIMONY DISCLOSED IN PLAINTIFF’S RULE 26(a)(3) DISCLOSURES               Page 9
Case 2:18-cv-00179-Z-BR Document 103 Filed 08/28/20                Page 10 of 13 PageID 534



                      Thadani, MD (MRI
                      Report)
PX-092                Exhibit 6 to the 11/05/19    No objection.
                      deposition of Vijay
                      Thadani, MD (EEG
                      Results)
PX-093                Exhibit 7 to the 11/05/19    Objection. Hearsay, Rule 802 Federal Rules
                      deposition of Vijay          of Evidence. Objection, there is no predicate
                      Thadani, MD (Article)        in the record that the article is a reliable
                                                   authority. Furthermore, Defendant objects to
                                                   the document being admitted into evidence
                                                   under Rule 803 (18) (B) of the Federal Rules
                                                   of Evidence.
PX-094                Exhibit 8 to the 11/05/19    Objection. Hearsay, Rule 802 Federal Rules
                      deposition of Vijay          of Evidence. Objection, there is no predicate
                      Thadani, MD (Article)        in the record that the article is a reliable
                                                   authority. Furthermore, Defendant objects to
                                                   the document being admitted into evidence
                                                   under Rule 803 (18) (B) of the Federal Rules
                                                   of Evidence.
PX-095                Exhibit 9 to the 11/05/19    No objection.
                      deposition of Vijay
                      Thadani, MD
                      (Neuropsyche Evaluation)
PX-096                Exhibit 10 to the 11/05/19   No objection.
                      deposition of Vijay
                      Thadani, MD (Office Visit)
PX-097                Exhibit 11 to the 11/05/19   Objection. Hearsay, Rule 802 Federal Rules
                      deposition of Vijay          of Evidence. Objection, there is no predicate
                      Thadani, MD (Article)        in the record that the article is a reliable
                                                   authority. Furthermore, Defendant objects to
                                                   the document being admitted into evidence
                                                   under Rule 803 (18) (B) of the Federal Rules
                                                   of Evidence.
PX-098                Exhibit 12 to the 11/05/19   Objection. Hearsay, Rule 802, Federal Rules
                      deposition of Vijay          of Evidence.
                      Thadani, MD (Martin
                      Report)
PX-099                Exhibit 13 to the 11/05/19   Objection. Hearsay, Rule 802, Federal Rules
                      deposition of Vijay          of Evidence.
                      Thadani, MD (Martin
                      Report)
PX-100                Exhibit 14 to the 11/05/19   No objection
                      deposition of Vijay
                      Thadani, MD (Medical
                      Records)



DEFENDANT’S OBJECTIONS TO EXHIBITS AND DESIGNATED VIDEOTAPED
DEPOSITION TESTIMONY DISCLOSED IN PLAINTIFF’S RULE 26(a)(3) DISCLOSURES                Page 10
Case 2:18-cv-00179-Z-BR Document 103 Filed 08/28/20                     Page 11 of 13 PageID 535



PX-101                 Exhibit 15 to the 11/05/19       No objection.
                       deposition of Vijay
                       Thadani, MD (Medical
                       Records)
PX-102                 Exhibit 16 to the 11/05/19       No objection.
                       deposition of Vijay
                       Thadani, MD (Medical
                       Records)
PX-103                 Exhibit 17 to the 11/05/19       No objection.
                       deposition of Vijay
                       Thadani, MD (VA Chart)
PX-104                 Exhibit 18 to the 11/05/19       Objection. Hearsay, Rule 802, Federal Rules
                       deposition of Vijay              of Evidence.
                       Thadani, MD (Document)
PX-105                 Exhibit 19 to the 11/05/19       Objection. Duplicative of other exhibits.
                       deposition of Vijay
                       Thadani, MD (ED
                       Records)
PX-106                 Exhibit 20 to the 11/05/19       No objection
                       deposition of Vijay
                       Thadani, MD (EMS
                       Records)
Demonstrative
Evidence
PX-107                 Future Cost Analysis             Objection. Hearsay, Rule 802, Federal Rules
                       Summary for Werner               of Evidence.
                       Hegemann
PX-108                 Summary of Medical               Objection. Hearsay, Rule 802, Federal Rules
                       Expenses (paid and               of Evidence. Furthermore, Defendant has not
                       outstanding)                     seen this document and therefore cannot
                                                        ascertain whether it complies with Texas law
                                                        on paid or incurred medical expenses that are
                                                        recoverable by Plaintiff.


Deposition of Vijay Thadani                     Objection

Page 43, line 9 – 17                                Objection, leading. Objection, there is no
                                                    predicate in the record for the witness
                                                    providing an opinion.
Page 48, line 2 - 12                                Objection. Hearsay, Rule 802 Federal Rules of
                                                    Evidence. Objection, there is no predicate in
                                                    the record that the article is a reliable authority.
                                                    Furthermore, Defendant objects to the
                                                    document being admitted into evidence under
                                                    Rule 803 (18) (B) of the Federal Rules of



DEFENDANT’S OBJECTIONS TO EXHIBITS AND DESIGNATED VIDEOTAPED
DEPOSITION TESTIMONY DISCLOSED IN PLAINTIFF’S RULE 26(a)(3) DISCLOSURES                         Page 11
Case 2:18-cv-00179-Z-BR Document 103 Filed 08/28/20                Page 12 of 13 PageID 536



                                                Evidence.
Page 48, line 13 – 19                           Objection, leading. Objection, there is no
                                                predicate in the record for the witness
                                                providing an opinion.
Page 48, line 20 – 25                           Objection. Hearsay, Rule 802 Federal Rules of
                                                Evidence. Objection, there is no predicate in
                                                the record that the article is a reliable authority.
                                                Furthermore, Defendant objects to the
                                                document being admitted into evidence under
                                                Rule 803 (18) (B) of the Federal Rules of
                                                Evidence.
Page 49, line 1 – 3                             Objection. Hearsay, Rule 802 Federal Rules of
                                                Evidence. Objection, there is no predicate in
                                                the record that the article is a reliable authority.
                                                Furthermore, Defendant objects to the
                                                document being admitted into evidence under
                                                Rule 803 (18) (B) of the Federal Rules of
                                                Evidence.
Page 50, line 6 – 12                            Defendant objects on the basis that the
                                                question assumes a fact that is incorrect,
                                                argumentative and a sidebar remark.

Defendant objects to the failure of Plaintiff to utilize the following excerpts from Dr.
Thadani’s deposition. For optional completeness, pursuant to Rule 106 of the Federal
Rules of Evidence, Defendant would offer the following excerpts.

Page 50, line 25 – Page 51, line 1 – 22
Page 51, line 23 – Page 52, line 1 - 8
Page 53, line 11 – 25
Page 54, line 1 – 9
Page 55, line 24 – Page 56, line 1
Page 61, line 3 - 14




DEFENDANT’S OBJECTIONS TO EXHIBITS AND DESIGNATED VIDEOTAPED
DEPOSITION TESTIMONY DISCLOSED IN PLAINTIFF’S RULE 26(a)(3) DISCLOSURES                     Page 12
Case 2:18-cv-00179-Z-BR Document 103 Filed 08/28/20            Page 13 of 13 PageID 537



       WHEREFORE, PREMISES CONSIDERED, Defendant prays that these objections and
requests be sustained and for further and general relief.

                                          Respectfully submitted,

                                          FARRIS PARKER & HUBBARD
                                          A Professional Corporation
                                          P. O. Box 9620
                                          Amarillo, TX 79105-9620
                                          (806) 374-5317; FAX: 372-2107



                                          By      /s/ Thomas D. Farris
                                               Thomas D. Farris, SB# 06844700
                                               tfarris@pf-lawfirm.com
                                          ATTORNEYS FOR DEFENDANT




                              CERTIFICATE OF SERVICE

       I hereby certify that on August 28, 2020, the foregoing document was electronically
served on the following:

       Mr. Richard Bowen
       bowenlaw@vermontel.net
       Law Office of Richard K. Bowen
       P. O. Box 119
       Springfield, VT 05156
       Attorneys for Plaintiff

       Miller Weisbrod, LLP
        Mr. Clay Miller, cmiller@millerweisbrod.com
        Mr. Warren Armstrong, warmstrong@millerweisbrod.com
        Mr. Lawrence R. Lassiter, llassiter@millerweisbrod.com
       11551 Forest Central Drive
       Forest Central II, Suite 300
       P. O. Box 821329 (75382)
       Dallas, TX 75243
       Attorneys for Plaintiff


                                               /s/ Thomas D. Farris
                                          Thomas D. Farris




DEFENDANT’S OBJECTIONS TO EXHIBITS AND DESIGNATED VIDEOTAPED
DEPOSITION TESTIMONY DISCLOSED IN PLAINTIFF’S RULE 26(a)(3) DISCLOSURES            Page 13
